Citation Nr: 1106487	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines to include as 
secondary to a service-connected left eyebrow scar.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran provided testimony before the 
undersigned acting Veteran's Law Judge.  It was subsequently 
determined that the recording devices for the hearing 
malfunctioned and not all the hearing testimony was recorded.  
The Veteran was provided with the opportunity to again present 
testimony before a Veteran's Law Judge.  In November 2011, the 
Veteran testified before one of the undersigned Veteran's Law 
Judges, at a video conference hearing.  As two different 
Veteran's Law Judges have received testimony regarding the issues 
on appeal, this appeal is now being addressed by a panel, which 
includes the two Veterans Law Judges who conducted the Board 
hearings.  See generally 38 C.F.R. § 20.707 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

At the time of the November 2010 video conference hearing, the 
Veteran testified that he had been in receipt of Social Security 
Administration benefits.  The decision granting entitlement to 
the benefits and the medical evidence relied upon by Social 
Security in determining eligibility have not been associated with 
the claims file.  While Social Security records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the existence of Social Security records, as 
here, it must seek to obtain those records before proceeding with 
the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the AMC/RO 
should obtain and associate with the claims file a copy of Social 
Security Administration's determination on the Veteran's claim, 
as well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to requesting records from Federal 
facilities.

There appear to be pertinent, outstanding, VA medical records 
regarding the tinnitus and right shoulder claims which have not 
been associated with the claims file.  The Veteran testified in 
March 2010, that he underwent an audiological evaluation at the 
VA Iron Mountain facility.  The Board's review of the claims file 
fails to evidence such a medical record.  The Veteran's spouse 
testified that the Veteran had been receiving shots in his right 
shoulder prior to a 2006 post-service motor vehicle accident.  
The spouse thought this VA treatment might have been in 1971 or 
1972.  No VA medical records from this time period have been 
associated with the claims file.  Attempts must be made to obtain 
this outstanding evidence.  

The Veteran testified before one of the undersigned Veteran's Law 
Judges that he believed that his primary caregiver could verify 
that an in-service head injury may be the cause of the Veteran's 
migraines.  Such a statement from a health care professional has 
not been associated with the claims file.  VA should inform the 
Veteran that he should obtain, in writing, a statement from this 
physician documenting the alleged medical opinion.  

The Veteran has claimed entitlement to service connection for 
PTSD.  The establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims (Court) 
has taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing standards 
to establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost anyone" 
standard in assessing whether a stressor is  sufficient to 
trigger PTSD to a subjective standard (e.g., whether a person's 
exposure to a traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen, 10 
Vet. App. 128, 140-141 (1997). 

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as used 
in 38 U.S.C. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC  
12-99 (October 18, 1999). 

Generally, if there is no combat experience, or if there is a 
determination that the veteran engaged in combat, but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  However, a recent change to the regulations 
has created an exception to this.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule adds the following exception to the general 
requirements for stressor verification set forth in 38 U.S.C.A. § 
3.304: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, 
or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010, but which have not been decided by the 
Board as of July 13, 2010.  As such, they are applicable to this 
case.  It appears that in this case, a stressor claimed by the 
Veteran is related to his fear of hostile military or terrorist 
activity during his Vietnam service.

The Veteran has not been afforded an examination to ascertain if 
he has PTSD, within the scope of the new regulation.  He must 
therefore be provided a VA examination, to be conducted by a VA 
psychiatrist or psychologist or VA contract psychiatrist or 
psychologist, for the purpose of determining whether he has PTSD  
related to his claimed in-service stressors or otherwise has 
psychiatric disability that began during service or is otherwise 
related to his period of active service.  See 38 U.S.C.A.  § 
5103A(d); 75 Fed. Reg. 39,852 (July 13, 2010) (codified at 
38 C.F.R. § 3.304(f)); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Veteran has claimed entitlement service connection for 
migraines.  He has testified that the headaches began after an 
in-service motor vehicle accident in 1966 and that he had had 
them since that time.  A review of the claims file demonstrates 
that, on a Report of Medical History completed by the Veteran at 
the time of his entrance examination, he indicated that he had or 
had had frequent or severe headaches.  The Veteran was involved 
in a motor vehicle accident in 1966.  The diagnoses at that time 
were wound laceration to the forehead, contusion to the right 
shoulder and contusion to the left chest.  In May 1968, the 
Veteran sought treatment for injury to his right hand which 
occurred when he tripped over a barbell in his barracks.  There 
was no indication that the Veteran experienced any head injury at 
that time.  No pertinent abnormalities were noted on the report 
of the December 1968 separation examination.  The Veteran 
completed a Report of Medical History in September 1970 wherein 
he reports that he had or had had frequent or severe headaches.  
He also reported a history of a head injury.  The document was 
annotated to indicate that the Veteran had a head injury at the 
age of two without residuals.  Clinical evaluation of all systems 
was normal at the time of a September 1970 service examination.  
There are medical records associated with the claims file which 
document the current existence of headaches, but these appear to 
attribute the disability to something other than active duty.  
The Board finds there is evidence of record of an in-service 
motor vehicle accident, evidence of current disability, and the 
Veteran's allegations that he has had headaches since the in-
service accident.  Significantly, there is also evidence 
indicating that the Veteran had headaches prior to his active 
duty service and that there is no indication in the claims file 
that he received any treatment for headaches during active duty.  
At the time of the separation examination, it was only noted that 
the Veteran had had a head injury at the age of two.  There was 
no mention of in-service head trauma.  Nevertheless, the Board 
finds there is sufficient evidence to trigger the requirement to 
obtain a VA examination for the headache claim.  The Board finds 
a VA examination is required to determine the extent and etiology 
of any headache disorder found on examination.  

The Veteran has claimed entitlement to service connection for 
tinnitus.  He has testified that he had had the disorder since 
his exposure to artillery firing while he was stationed in Phu 
Bai, Vietnam.  He also testified that he had post-service noise 
exposure.  The Veteran is competent to report that he experienced 
ringing in his ears.  However, his allegation is somewhat 
undercut by his prior statements regarding medical history.  The 
service treatment records were silent as to complaints of, 
diagnosis of or treatment for tinnitus.  Significantly, the 
Veteran denied having or ever having had ear problems and/or 
hearing loss on a Report of Medical History he completed in 
August 1970.  Nevertheless, the Board finds there is sufficient 
evidence to trigger the requirement to obtain a VA examination 
for the tinnitus claim.  The Board finds a VA examination is 
required to determine the extent and etiology of any tinnitus 
found on examination.  

The Veteran has claimed entitlement to service connection for 
residuals of a right shoulder injury.  He has testified that the 
disability began after an in-service motor vehicle accident.  The 
service treatment records document that the Veteran was involved 
in a motor vehicle accident in February 1966.  The pertinent 
diagnosis at that time was a right shoulder contusion.  
Thereafter the service treatment records were silent as to 
complaints of, diagnosis of or treatment for a right shoulder 
injury.  When the Veteran completed a Report of Medical History 
in August 1970, he denied having or ever having had a painful or 
trick shoulder.  The Veteran's spouse testified that the Veteran 
received shots to treat his shoulder after discharge from active 
duty but before a post-service motor vehicle accident.  Medical 
records associated with the claims file reference the fact that 
the Veteran fractured his right shoulder in December 2006.  
Nevertheless, the Board finds there is sufficient evidence to 
trigger the requirement to obtain a VA examination for the right 
shoulder claim.  The Board finds a VA examination is required to 
determine the extent and etiology of any right shoulder disorder 
found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for any of the disorders on appeal 
since his discharge from active duty.  
After securing any necessary releases, 
obtain these records which have not already 
been associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical records.  
The Board is particularly interested in 
obtaining copies of VA treatment records 
from Indianapolis dated in 1971 or 1972 and 
also records from Iron Mountain pertaining 
to audiological evaluation.  

2.  Inform the Veteran that he should 
obtain, if possible, a statement in writing 
from his private health caregiver which 
links currently existing headaches to the 
in-service accident which occurred in 1966.  

3.  Once all available medical records have 
been received to the extent possible, 
arrange for a VA mental health examination 
with a psychiatrist or a psychologist.  The 
purpose of the examination is to determine 
whether the Veteran has a psychiatric 
disability, to include PTSD if diagnosed, 
that had its onset or was aggravated during 
active service, or is a result of any 
incident of service.  

The following considerations will govern 
the examination:  

a.	The claims file and a copy of 
this remand will be made available to 
the examiner, who will acknowledge 
receipt and review of pertinent 
evidence in the claims file in any 
report generated as a result of this 
remand.  

b.	All indicated tests and studies 
must be performed.  A complete history 
of the Veteran's psychiatric symptoms 
should be obtained.  

c.	The examiner must provide a 
diagnosis for each psychiatric 
disorder found, and should include a 
specific finding as to whether the 
Veteran has PTSD.  

d.	If PTSD is diagnosed, the 
examiner must specifically opine 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
the stressor (or stressors) claimed by 
the Veteran is (or are) linked to fear 
of hostile military activity and 
adequate to support a diagnosis of 
posttraumatic stress disorder as set 
out under DSM IV, and whether the 
Veteran's symptoms are related to the 
claimed stressor(s).  For purposes of 
this paragraph, "fear of hostile 
military or terrorist activity" means 
that a Veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the Veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.

e.	If any other current psychiatric 
disability is diagnosed, the examiner 
must specifically opine whether it is 
at least as likely as not (50 percent 
or greater likelihood) that such 
disorder began during service, was 
chronically worsened during service, 
or is related to any incident of 
service.  

f.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

g.	If an examiner is unable to 
render the requested opinion without 
resort to pure speculation, he or she 
must so state; however, a complete 
rationale for such a finding must be 
provided.

4.  Once all available medical records have 
been received to the extent possible, 
arrange to have the Veteran examined by a 
suitably qualified health care 
professional.  The purpose of the 
examination is to determine whether the 
Veteran has a headaches and/or migraines 
that had their onset or were aggravated 
during active service, or are a result of 
any incident of service.  

The following considerations will govern 
the examination:  

a.	The claims file and a copy of 
this remand will be made available to 
the examiner, who will acknowledge 
receipt and review of pertinent 
evidence in the claims file in any 
report generated as a result of this 
remand.  

b.	All indicated tests and studies 
must be performed.  A complete history 
of the headache disorder must be 
elicited from the Veteran.  

c.  The examiner should render an 
opinion as to whether any current 
migraine headache disorder had its 
onset prior to entry onto active duty 
or whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran experiences headaches 
and/or migraines due to any incident 
of active duty service to include the 
reported in-service motor vehicle 
accident.  

If the examiner's opinion is that the 
migraine headache disorder had its 
onset prior to entry onto active duty, 
the examiner should render an opinion 
as to whether such underwent a 
permanent increase in severity during 
active duty service.  If the 
examiner's opinion is that the 
disorder underwent a permanent 
increase in severity, the examiner 
should also provide an opinion as to 
whether such was due to the natural 
progression of the disability.  

d.  Finally, the examiner must also 
render an opinion as to whether it is 
at least as likely as not (50 percent 
or greater likelihood) that any 
migraine headache disorder either is 
due to or aggravated by his service-
connected left eyebrow scar.  

e.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

f.  If an examiner is unable to render 
the requested opinion without resort 
to pure speculation, he or she must so 
state; however, a complete rationale 
for such a finding must be provided.

5.  Once all available medical records have 
been received to the extent possible, 
arrange to have the Veteran examined by a 
suitably qualified health care 
professional.  The purpose of the 
examination is to determine whether the 
Veteran has tinnitus that had its onset or 
was aggravated during active service, or is 
a result of any incident of service.  

The following considerations will govern 
the examination:  

a.	The claims file and a copy of 
this remand will be made available to 
the examiner, who will acknowledge 
receipt and review of pertinent 
evidence in the claims file in any 
report generated as a result of this 
remand.  

b.	All indicated tests and studies 
must be performed.  A complete history 
of the tinnitus disorder must be 
elicited from the Veteran, as well as 
a complete history of noise exposure.  

c.  The examiner must determine 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran experiences tinnitus 
due to any incident of active duty 
service to include the reported in-
service noise exposure.  

d.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

e.  If an examiner is unable to render 
the requested opinion without resort 
to pure speculation, he or she must so 
state; however, a complete rationale 
for such a finding must be provided.

6.  Once all available medical records have 
been received to the extent possible, 
arrange to have the Veteran examined by a 
suitably qualified health care 
professional.  The purpose of the 
examination is to determine whether the 
Veteran has a right shoulder disorder that 
had its onset or was aggravated during 
active service, or is a result of any 
incident of service.  

The following considerations will govern 
the examination:  

a.	The claims file and a copy of 
this remand will be made available to 
the examiner, who will acknowledge 
receipt and review of pertinent 
evidence in the claims file in any 
report generated as a result of this 
remand.  

b.	All indicated tests and studies 
must be performed.  A complete history 
of the right shoulder disorder must be 
elicited from the Veteran.  

c.  The examiner must determine 
whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Veteran experiences a right 
shoulder disorder due to any incident 
of active duty service to include the 
reported in-service motor vehicle 
accident.  In addressing this 
question, the examiner must comment on 
the evidence of the post service right 
shoulder fracture from a motor vehicle 
accident in December 2006.  

d.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

e.  If an examiner is unable to render 
the requested opinion without resort 
to pure speculation, he or she must so 
state; however, a complete rationale 
for such a finding must be provided.

7.  With regard to all the opinions 
requested above, the examiner or examiners 
must be informed that the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

8.  The claims should be readjudicated.  If 
any benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



__________________________		
	____________________________
     MATTHEW D. TENNER 		                    ROBERT E. 
SULLIVAN
    Acting Veterans Law Judge		                        
Veterans Law Judge 
    Board of Veterans' Appeals			        Board of 
Veterans' Appeals


________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

